                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                              Plaintiff,          )
                                                  )
V.                                                )      CRIMINAL NO. SA-18-CR-043-DAE
                                                  )
RICHARD NIKOLAI GRATKOWSKI,                       )
                                                  )
                              Defendant.          )

                           UNITED STATES OF AMERICA'S
                    MOTION FOR FINAL JUDGMENT OF FORFEITURE

       Comes now the United States of America, by and through the United States Attorney for the

Western District of Texas and the undersigned Assistant United States Attorney, and files its Motion

for Final Judgment of Forfeiture, pursuant to the provisions of Fed. R. Crim. P. 32.2(c)(2) and Title

21 U.S.C. §§ 853(n)(1-7), and in support thereof says the following:

                                                   I.

       On December 19, 2018, Defendant RICHARD NIKOLAI GRATKOWSKI entered a plea of

guilty pursuant to a written Plea Agreement (Doc. 80), to Counts One and Two of the Indictment

(Doc. 14) returned against him, charging him with the violations of Title 18 U.S.C. §§ 2252A(a)(2)

and (b) and 2252A(a)(5)(B).

                                                   II.

       As part of his guilty plea, said Defendant agreed to forfeit his interest in certain properties and

stipulated that the factual basis within his Plea Agreement (Doc. 80) was true and correct, which

establishes by a preponderance of the evidence the nexus between the below listed properties that

were used to commit or promote the commission of the violation:

       1.) Dell XPS 9100 desktop computer serial number: BGYTKN1;

       2.) Apple iPhone 6; serial number: FK2PN7VSG5QY; and
       3.) Accomdata external HDD with serial number: D13605981,

hereinafter referred to as the “Subject Personal Properties”.

       Defendant RICHARD NIKOLAI GRATKOWSKI’s Plea Agreement (Doc. 80) and the

factual basis contained therein establish that the Subject Personal Properties are subject to forfeiture

to the United States pursuant to Title 18 U.S.C. §§ 2253(a)(1), (2), and (3) for violations of Title 18

U.S.C. §§ 2252A(a)(2) and (b) and 2252A(a)(5)(B).

                                                  III.

       On May 24, 2019, this Court entered a Preliminary Order of Forfeiture (Doc. 94) and pursuant

to said order, the notice of forfeiture was posted on an official government internet website

(www.forfeiture.gov) for at least thirty (30) consecutive days, beginning on July 3, 2019 and ending

on August 1, 2019, as required by of Fed. R. Crim. P. 32.2(b)(6)(C). The Declaration of Publication

(Doc. 112) was filed on August 8, 2019.

                                                  IV.

       In addition to the internet publication of public notice, the following individual was served

with notice of this criminal forfeiture action:

               •   On July 18, 2019, direct notice of the Preliminary Order of Forfeiture was
                   mailed by certified mail, return receipt requested and through regular mail
                   to Melissa Gratkowski at her last known addresses. The notice sent by
                   certified mail was returned to this office as unclaimed, however, notice sent
                   through regular mail was not returned.


                                                  V.
       The United States of America knows of no other potential persons or entities who may have

a third-party interest in the Subject Personal Properties. Court records for the United States District



1 The United States advises the Court that the serial numbers for assets 1 and 2 were not available
in previous pleadings, however, they are included in the instant motion.
                                                   2
Clerk's Office, San Antonio Division, reveal that no petitions were filed in this cause by any third-

party interests against the Subject Personal Properties pursuant to the provisions of Title 21 U.S.C.

§§ 853(n)(1-7) and Fed. R. Crim. P. 32.2(b)(2), and the time for filing such petitions has expired.

                                                  VI.

       On May 28, 2019, Defendant RICHARD NIKOLAI GRATKOWSKI was sentenced to be

imprisoned for a total term of seventy (70) months as to Count One (1) and seventy (70) months as

to Count Two (2) terms to run concurrently with credit for time served and the Subject Personal

Properties were included in Judgment in his Criminal Case (Doc. 101) entered by this Court on June

11, 2019.

                                                  VII.

       Plaintiff, United States of America moves the Court to find that the United States of America

has established the requisite nexus between the Subject Personal Properties and the above-described

violations by virtue of Defendant's Plea Agreement (Doc. 80) and the factual basis contained therein.

The United States further moves the Court to find that Defendant RICHARD NIKOLAI

GRATKOWSKI has an interest in the Subject Personal Properties.

       Plaintiff, United States of America, further moves the Court to order that any and all right,

title, and interest of Defendant RICHARD NIKOLAI GRATKOWSKI in the Subject Personal

Properties be forfeited to the United States of America.

       Plaintiff, United States of America, further moves the Court to order that any and all right,

title, and interest of Melissa Gratkowski in the Subject Personal Properties be held in default, and be

forfeited to the United States of America.

       Plaintiff, United States of America, further moves the Court to order that any and all right,

title, and interest of any and all other potential petitioners in the Subject Personal Properties be held



                                                   3
in default, and be forfeited to the United States of America.

          Plaintiff, United States of America, further moves this Court to order that the Federal Bureau

of Investigation and United States Marshals Service, and/or their designated agent, shall dispose of

the Subject Personal Properties in accordance with law at such time when all appeals have been

exhausted.

          Plaintiff, United States of America, further moves this Court to order that all terms and

provisions contained in this Court's Preliminary Order of Forfeiture (Doc. 94) entered on May 24,

2019, in so much as may be applicable and consistent with this Order, shall remain in full force and

effect.

          WHEREFORE, ALL PREMISES CONSIDERED, the United States of America moves this

Honorable Court for a Final Judgment of Forfeiture against the Subject Personal Properties wherein

all right, title, and interest in said Subject Personal Properties shall enure to the United States of

America.

                                                         Respectfully submitted,
                                                         JOHN F. BASH
                                                         United States Attorney

                                               By:       /s/
                                                         ANTONIO FRANCO, JR.
                                                         Assistant United States Attorney
                                                         Asset Forfeiture Section
                                                         601 N.W. Loop 410, Suite 600
                                                         San Antonio, Texas 78216
                                                         Tel: (210) 384-7040
                                                         Fax: (210) 384-7045
                                                         Texas Bar No. 00784077
                                                         Email: Antonio.Franco@usdoj.gov




                                                     4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2019, the foregoing instrument was electronically filed

with the Clerk of the Court using the CM/ECF System which will transmit notification of such filing

to the following CM/ECF participant:

Marina Thais Douenat
Office of the Federal Public Defender
727 E. Cesar E. Chavez Blvd.
San Antonio, TX 78206
Email: marina_douenat@fd.org
Attorney for RICHARD NIKOLAI GRATKOWSKI



                                                     /s/____________________________
                                                     ANTONIO FRANCO, JR.
                                                     Assistant United States Attorney
                                                     Tel: (210) 384-7040




                                                 5
                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                              Plaintiff,         )
                                                 )
V.                                               )   CRIMINAL NO. SA-18-CR-043-DAE
                                                 )
RICHARD NIKOLAI GRATKOWSKI,                      )
                                                 )
                              Defendant.         )

                             FINAL JUDGMENT OF FORFEITURE

       Came on to be considered the United States of America's Motion for Final Judgment of

Forfeiture, pursuant to the provisions of the Fed. R. Crim. P. 32.2(c)(2) and Title 21 U.S.C. §§

853(n)(1)-(7), and this Court being fully and wholly apprised in all its premises, finds said Motion

meritorious. The Court finds that the United States of America has proven by a preponderance of the

evidence the nexus between the below-described properties and violations of Title 18 U.S.C. §§

2252A(a)(2) and (b) and 2252A(a)(5)(B) by virtue of Defendant’s Plea Agreement and the factual

basis contained therein. The Court further finds that RICHARD NIKOLAI GRATKOWSKI has an

interest in the Subject Personal Properties and does hereby GRANT said Motion.                  IT IS

THEREFORE,

       ORDERED that any and all right, title, and interest of Defendant RICHARD NIKOLAI

GRATKOWSKI in the below listed properties, to wit:

       1.) Dell XPS 9100 desktop computer serial number: BGYTKN1;

       2.) Apple iPhone 6; serial number: FK2PN7VSG5QY; and

       3.) Accomdata external HDD with serial number D1360598,

hereinafter referred to as the “Subject Personal Properties”; be and hereby are forfeited to the United

States of America; and IT IS FURTHER
       ORDERED that any and all right, title, and interest of Melissa Gratkowski in the Subject

Personal Properties be, and hereby is, held in default and FORFEITED to the United States of

America; and IT IS FURTHER

       ORDERED that any and all right, title, and interest of any and all other potential petitioners

in the Subject Personal Properties be, and hereby are, held in default and FORFEITED to the United

States of America; and IT IS FURTHER

       ORDERED that the Federal Bureau of Investigation and United States Marshals Service,

and/or their designated agent, shall dispose of the Subject Personal Properties in accordance with law

at such time when all appeals have been exhausted and IT IS FURTHER

       ORDERED that all terms and provisions contained in this Court's Preliminary Order of

Forfeiture (Doc. 94) entered on May 24, 2019, in so much as may be applicable and consistent with

this Order, shall remain in full force and effect.

       IT IS SO ORDERED.

       SIGNED this __________day of__________________, 2019.



                                               __________________________________________
                                               DAVID A. EZRA
                                               Senior United States District Judge




                                                     2
